Citation Nr: 1122445	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-40 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for papillary squamous cell carcinoma for accrued benefits purposes.  

3.  Entitlement to service connection for degenerative joint disease of the cervical spine for accrued benefits purposes.  

4.  Entitlement to service connection for a right ankle disability for accrued benefits purposes.  

5.  Entitlement to service connection for a thyroid disability for accrued benefits purposes.

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD) for accrued benefits purposes.

7.  Entitlement to service connection for depression for accrued benefits purposes.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for accrued benefits purposes.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to October 1970.  The Veteran died in December 2007 and his surviving spouse is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant's October 2009 communication represents a timely notice of disagreement with the denial of her claims for accrued benefits denied by the RO in an August 2008 rating decision, about which she was notified in November 2008.  As such, the Board is obligated to remand the claims for entitlement to service connection for papillary squamous cell carcinoma, degenerative joint disease of the cervical spine, a right ankle disability, a thyroid disability, PTSD and depression and TDIU for accrued benefits purposes for the issuance of a statement of the case that addresses these issues and provides notification of the appellant's appellate rights with respect to these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  As the resolution of these claims could potentially affect the claim for service connection for the cause of the Veteran's death, the adjudication of this claim must be deferred.  Harris v Derwinski, 1 Vet. App. 80 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case and notification of the appellate rights with respect to the issues of service connection for papillary squamous cell carcinoma, degenerative joint disease of the cervical spine, a right ankle disability, a thyroid disability, PTSD, and depression and TDIU for accrued benefits purposes.  38 C.F.R. § 19.26 (2010).  The appellant is reminded that to vest the Board with jurisdiction over any of these issues, a timely substantive appeal with respect to any such issue must be filed.  38 C.F.R. § 20.202 (2010).  If the Appellant perfects the appeal as to any of these issues, the case must be returned to the Board for appellate review of any such issue.

2.  Thereafter, consistent with current appellate procedures, any remaining claim perfected for appeal should be returned to the Board for its consideration.   

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


